J-S06017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANTHONY STOCKER MINA                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LUMBER LIQUIDATORS                         :   No. 39 EDA 2020

                  Appeal from the Order Entered June 21, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No: 2014-34075


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                  FILED MAY 4, 2021

        Appellant Anthony Stocker Mina appeals pro se from the order of the

trial court order which granted the motion for judgment on the pleadings and

the motion for summary judgment of Appellee Lumber Liquidators and

dismissed Appellant’s complaint. Appellant accuses Appellee of extortion with

help from both the trial court and this Court and accuses the courts of criminal

conspiracy. Because Appellant’s failure to comply with the Rules of Appellate

Procedure prevents us from providing meaningful appellate review, we are

constrained to dismiss this appeal.

        The trial court sets forth the factual and procedural history in this

matter, in its opinion. See Trial Ct. Op., 9/1/20, at 1-5. Briefly, Appellant

previously filed a complaint in magisterial district court against Appellee for a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S06017-21



breach of warranty.     Appellant obtained a default judgment, and Appellee

failed to properly file a timely appeal. Nevertheless, Appellant attempted to

file a complaint as if the notice of appeal had been accepted.       When the

prothonotary did not permit Appellant to file the complaint, Appellant filed a

petition for leave to file an appeal nunc pro tunc, which the trial court

ultimately dismissed.

      Appellant then commenced the underlying action asserting that

Appellee’s failed attempt to file the notice of appeal constituted a malicious

abuse of process. The trial court granted Appellee’s motion for judgment on

the pleadings on June 21, 2019. On November 19, 2019, the court granted

Appellee’s motion for summary judgment on Appellee’s counterclaims to

enjoin Appellant from filing additional pleadings in this action.   This timely

appeal followed.

      Preliminarily, we must ascertain whether Appellant adhered to the

Pennsylvania Rules of Appellate Procedure. Whether an appellant followed

appellate procedure is a pure question of law for which “our scope of review

is plenary, and the standard of review is de novo.”      Commonwealth v.

Walker, 185 A.3d 969, 974 (Pa. 2018).

      “[A]ppellate briefs and reproduced records must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.” In

re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citations omitted); see

                                    -2-
J-S06017-21



Pa.R.A.P. 2101 (stating that the court may quash or dismiss an appeal where

briefs fail to conform with requirements of Rules of Appellate Procedure).

      An appellant’s pro se status does not relieve them of their duty to

comply with our Rules of Appellate Procedure.

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

Ullman, 995 A.2d at 1211–12 (citations omitted). “This Court will not act as

counsel and will not develop arguments on behalf of an appellant.”           U.S.

Bank, N.A. v. Pautenis, 118 A.3d 386, 394 (Pa. Super. 2015) (citation

omitted).

      The Rules of Appellate Procedure set forth specific requirements for the

required content of an appellate brief. See Pa.R.A.P. 2111(a). Specifically,

with respect to the argument portion of the brief, they provide as follows:

      Rule 2119. Argument

      (a) General rule. The argument shall be divided into as many
      parts as there are questions to be argued; and shall have at the
      head of each part--in distinctive type or in type distinctively
      displayed--the particular point treated therein, followed by such
      discussion and citation of authorities as are deemed pertinent.

      (b) Citations of authorities. Citations of authorities in briefs
      shall be in accordance with Pa.R.A.P. 126 governing citations of
      authorities.

      (c) Reference to record. If reference is made to the pleadings,
      evidence, charge, opinion or order, or any other matter appearing
      in the record, the argument must set forth, in immediate


                                     -3-
J-S06017-21


     connection therewith, or in a footnote thereto, a reference to the
     place in the record where the matter referred to appears (see
     Pa.R.A.P. 2132).

Pa.R.A.P. 2119(a)-(c). “The Rules of Appellate Procedure state unequivocally

that each question an appellant raises is to be supported by discussion and

analysis of pertinent authority.” Giant Food Stores, LLC v. THF Silver

Spring Dev., L.P., 959 A.2d 438, 444 (Pa. Super. 2008) (citation omitted).

     The briefing requirements scrupulously delineated in our appellate
     rules are not mere trifling matters of stylistic preference; rather,
     they represent a studied determination by our Court and its rules
     committee of the most efficacious manner by which appellate
     review may be conducted so that a litigant’s right to judicial review
     as guaranteed by Article V, Section 9 of our Commonwealth’s
     Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).

     Here, our review of Appellant’s brief reveals numerous violations of the

Rules of Appellate Procedure. For example, Appellant’s brief does not contain

a statement of jurisdiction, an order or other determination in question, a

statement of the scope and standard of review, or a statement of the case.

See Pa.R.A.P. 2111(a) (1), (2), (3), (5). Additionally, Appellant’s argument

is not divided into as many parts as there are questions to be argued and is

devoid of citation to pertinent authority or any references to the record. See

Pa.R.A.P. 2119(a)-(c).

     Furthermore, in the argument portion of his brief, Appellant never

addresses the actual matter on appeal—the trial court’s dismissal of his

complaint for abuse of process. Appellant’s one-and-a-half-page argument



                                     -4-
J-S06017-21



consists of allegations that Appellee actually filed a notice of appeal from the

default judgment and accusations against the trial court of fraudulent and

illegal acts. See Appellant’s Brief at 12-13. Appellant then reproduces the

statutes defining perjury, theft by extortion, harassment, and criminal

conspiracy. See id. at 13-32. Appellant has not developed any argument in

support of his claims, and we will not do so on his behalf. See Giant Food

Stores, 959 A.2d at 444.

      Based on the foregoing, we conclude that Appellant has failed to comply

with the Rules of Appellate Procedure. Because of the considerable defects in

his appellate brief, we are unable to conduct meaningful appellate review

without acting as Appellant’s counsel. See Giant Food Stores, 959 A.2d at

444; Pautenis, 118 A.3d 386, 394; see also Pa.R.A.P. 2101. Therefore, we

dismiss Appellant’s appeal.

      Appeal dismissed. Applications to strike dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/04/2021




                                     -5-